IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

LEROY A PENNINGTON JR.,                NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D17-2571

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed September 20, 2017.

Petition for Belated Appeal -- Original Jurisdiction.

Kevin M. Cobbin, Jacksonville, for Petitioner.

Pamela Jo Bondi, Attorney General, and Jason W. Rodriguez, Assistant Attorney
General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for belated appeal is granted. Petitioner shall be allowed a belated

appeal from the March 9, 2017, judgment and sentence in Duval County Circuit Court

case number 16-2016-CF-008214-AXXX-MA. Upon issuance of mandate in this
cause, a copy of this opinion shall be provided to the clerk of the circuit court for

treatment as the notice of appeal. Fla. R. App. P. 9.141(c)(6)(D). If petitioner

qualifies for appointed counsel, the trial court shall appoint counsel to represent

petitioner on appeal.

MAKAR, OSTERHAUS, and WINOKUR, JJ., CONCUR.




                                         2